Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
	Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-2 and 4-5 is acknowledged. The applicant argued the special technical feature is not met by prior art.   The examiner asserts the previous restriction and the special technical feature, the PPS of claim 1, is met by the prior arts cited in ISR.  More particularly, combining Asano (1, 19, 57, 73-82, 88-90, 161-164) and Lutz (abs., ex., 4-5, 39-40) would meet the feature. Asano and Lutz teaches the semicrystalline PPS and claimed meting point is met by the inherency rationale.  Also see below rejections.
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-2 and 4-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Maljkovic et al. (US 20100324171, listed on IDS and ISR) in view of Johnson et al.  (US 4175175)
As to claims 1-2 and 4-5, Maljkovic (abs., examples, claims, 58-59, 67, 72, 85-88, 139) discloses a poly(biphenylether sulfone) (claim 2) having weight molecular weight of 10k-100k and can be end capped with aliphatic halides to remove hydroxyl terminations.  Maljkovic (85) implies the poly(biphenylether sulfone) is semicrystalline for being melt processed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The disclosed Mw would overlap with the claimed repeating unit range, because the polydispersity would inherently be >1 and Mn would inherently be less than 10k-100k.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05. 
Maljkovic is silent on the claimed terminal group R.
	Solving the same problem of producing polyarylene ether with controlled molecular weight, Johnson (abs., examples, claims, 13:5-12) discloses using methyl chloride end capper.
Therefore, as to claims 1-2 and 4-5, it would have been obvious to one of ordinary skill in the art to have modified the polyethersulfone disclosed by Maljkovic and added the 
The references are silent on the claimed property of melting points and shear viscosity.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach an end-capped poly(biphenylether sulfone) containing the claimed structure that meets the claimed repeating unit.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. melting points and shear viscosity, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766